             Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                     Debtors.                                             )    (Jointly Administered)
                                                                          )    (Emergency Relief Requested)

                          DEBTORS’ EMERGENCY MOTION TO
                  MODIFY THE OMNIBUS CLAIMS OBJECTION PROCEDURES

             Emergency relief has been requested.

             If you object to the relief requested or you believe that emergency
             consideration is not warranted, you must file a written response prior to the
             below date by which relief is requested. Otherwise, the Court may treat the
             request as unopposed and grant the relief requested.

             Relief is requested no later than August 20, 2021.

             The above captioned debtors and debtors in possession (the “Debtors”) state the following

in support of this motion:

                                                 Relief Requested

                    The Debtors seek entry of an order modifying the Debtors’ omnibus objection

procedures (the “Objection Procedures”), which the Court approved by its Order Approving

Claims Objection Procedures and the Form of Notice [Docket No. 993] (the “Objection

Procedures Order”).2



1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.

2
     Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Objection
      Procedures Order.


                                                           1
       Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 2 of 6




                                    Jurisdiction and Venue

               The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157 (b). The Debtors confirm their consent, pursuant to

Bankruptcy Rule 7008, to the entry of a final order.

               Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

               The bases for the relief requested herein is section 105(a) of title 11 of the United

States Code (the “Bankruptcy Code”), rule 9024 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), rule 60 of the Federal Rules of Civil Procedure, and sections G, H, I,

and M of the Procedures for Complex Cases in the Southern District of Texas, as effective on

August 1, 2021 (the “Complex Rules”).

                                          Background

               On September 28, 2020 and September 29, 2020, each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding

the facts and circumstances of these chapter 11 cases is set forth in the Declaration of Matthew

Ray of Portage Point Partners, LLC in Support of the Chapter 11 Petitions and the First Day

Motions [Docket No. 79]. The Debtors are operating their business and managing their properties

as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On

September 30, 2020, the Court entered orders [Docket Nos. 30, 31] authorizing procedural

consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

1015(b). On February 25, 2021, the United States Trustee for the Southern District of Texas

appointed an official committee of unsecured creditors [Docket No. 563]. No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases.



                                                 2
       Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 3 of 6




               On June 21, 2021, the Court approved the Debtors’ Objection Procedures by its

Objection Procedures Order.

               The Debtors now seek modification of the Objection Procedures to comport with

sections G, H, I, and M of the Complex Procedures.

 The Complex Procedures and Modification of the Omnibus Claims Objection Procedures

               The Court published the new Complex Procedures that became effective on

August 1, 2021. The Complex Procedures provide for various methods of hearing participation

including virtual, remote, and in-person hearings. Movants largely have discretion, with certain

exceptions, to decide the method of participation for their hearings.

               In order to provide clarity and reduce confusion, the Debtors seek to modify the

Objection Procedures to allow hearing participation as follows:

               a.      All initial settings on an Omnibus Objection will be virtual hearings
                       consistent with section I of the Complex Procedures (i.e., no in-person
                       participation will be permitted).

               b.      All subsequent settings on an Omnibus Objection will be remote hearings
                       consistent with section H of the Complex Procedures (i.e., all parties may
                       elect to appear either in person or virtually).

               c.      Parties may stipulate that they will only participate remotely at a hearing.
                       The stipulating parties will be bound by any such stipulation that is filed on
                       the record prior to the commencement of the hearing.

               d.      The above modifications will apply to all future omnibus hearings in the
                       above-captioned case absent Court order to the contrary.

               The Debtors believe that these modifications are appropriate and consistent with

the new Complex Procedures. These modifications will also provide clarity to all participating

parties regarding the appropriate methods of hearing attendance.




                                                 3
       Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 4 of 6




                                   Emergency Consideration

               The Debtors request emergency consideration of this motion to streamline the

claims objection process and give claimants sufficient notice of hearing procedures. This motion

seeks only procedural relief and does not impact the substantive rights of any claimant in these

cases. The Debtors have a number of hearings in the coming weeks to which these modifications

will apply. To provide claimants clarity on the manner by which they may attend and participate

in any upcoming hearing on claims objections, the Debtors request that the Court approve the relief

requested on an emergency basis by August 20, 2021.

                                              Notice

               This motion will be served on: (a) the Office of the U.S. Trustee; (b) counsel to the

Creditors’ Committee; (c) Wells Fargo Bank, National Association, and counsel thereto;

(d) the United States Attorney’s Office for the Southern District of Texas; (e) the Internal Revenue

Service; (f) the United States Securities and Exchange Commission; (g) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (h) the state attorneys general for states in which the Debtors conduct business;

(i) any party that has requested notice pursuant to Bankruptcy Rule 2002; and (j) any other party

entitled to notice pursuant to Bankruptcy Local Rule 9013-1(d). In light of the nature of the relief

requested, no other or further notice need be given.




                                                 4
       Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 5 of 6




       The Debtors request that the Court grant the relief requested in this motion and grant the

Debtors such other and further relief to which they may be entitled.

 Houston, Texas
 August 19, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                  Whitney Fogelberg (admitted pro hac vice)
 Houston, Texas 77010                              300 North LaSalle Street
 Telephone:      (713) 752-4200                    Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                    Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com                 Facsimile: (312) 862-2200
                 ggraham@jw.com                    Email:        ryan.bennett@kirkland.com
                                                                 whitney.fogelberg@kirkland.com

                                                   - and -

                                                   KIRKLAND & ELLIS LLP
                                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Christine A. Okike, P.C. (admitted pro hac vice)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile: (212) 446-4900
                                                   Email:        christine.okike@kirkland.com


 Co-Counsel to the Debtors                         Co-Counsel to the Debtors
 and Debtors in Possession                         and Debtors in Possession
        Case 20-34682 Document 1276 Filed in TXSB on 08/19/21 Page 6 of 6




                                      Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Local Rule 9013-1(i).

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh


                                      Certificate of Service

        I certify that on August 19, 2021 I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh




29771594v.1
